UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 25, 2015 Commission File Number: 000-17119 QuantRx Biomedical Corporation (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 330202574 (IRS Employer Identification No.) 10th Avenue, No. 4690, Tualatin, Oregon 97123 (Address of principal executive offices) 503-575-9385 (Registrant's Telephone number) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 25, 2015, QuantRx Biomedical Corporation (the "Company") issued a press release providing an update on corporate developments, including, among others, its progress in pursuing manufacturing capacity for the domestic production of its distinctive patented miniform pads. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. See Exhibit Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 25, 2015 QuantRx Biomedical Corporation By: /s/ Dr. Shalom Hirschman Name: Dr. Shalom Hirschman Title: Chief Executive Officer Exhibit Index Exhibit No. Description EX-99.1 Press Release dated February 25, 2015.
